DETAILED ACTION
	This is a first office action in response to application 17/298,217 filed 05/28/2021, in which claims 1-17 are presented for examination. Currently claims 1-17 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings 2-7 as filed include terminology and phrases not clearly legible . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
Claims 8 recites the conjunction "if" when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims 8-15 recite a method that is performed for “determining connection information of a driving circuit and a display device”. What is unclear in the specification and claims as filed is, what element or additional element are actually performing these functions. Where is the determination performed? arguendo, that these feature are utilized in production, these might be displayed on testing platforms or other manufacturing apparatuses during production to aid workers in correcting or assembling the product. This, however, is merely a guess and the direction and guidance does not appear to have been disclosed or expressly discussed as how the Applicant actually fully performs all the intended claim features. The specification appears to essentially be a collection of techniques and/or ideas without cohesion or clear discussion of the cooperation of elements and does not provide considerable direction and guidance based upon the lack of information in the disclosure. The Office notes that the claims, at the very least, fail items F-H of the Wands factors. (See MPEP 2164) As such, any potential amendment would still fail to provide a person of skill in the art the necessary direction and guidance needed to, not only understand the invention, but to make the invention.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors (i.e. Wands factors), the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright.  
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “displaying a connection layout…” however fails to discuss how this is displayed and what displays the recited claimed feature. Therefore it is respectfully submitted the claims fail to comply with the enablement requirement.  
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “displaying an image of the gamma chip and an image of the data driving chip according to pre-stored image data of the gamma chip and image data of the data driving chip” however fails to discuss how this is displayed and what displays the recited claimed feature and where pre-stored images are stored and processed when the additional data is received. Therefore it is respectfully submitted the claims fail to comply with the enablement requirement.  
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim recites “generating an architecture diagram .  
Claims 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “sending the first connection information and the second connection information to a control terminal.” however the specification fails to discuss how the information is sent or even retrieved. Therefore it is respectfully submitted the claims fail to comply with the enablement requirement.  
Claims 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted in the rejection of claim 13 above, while the disclosure suggests a CPU, there fails to be any further discussion on how things are retrieved and/or sent. Furthermore, “storing… in a manner of corresponding” is no clear. Specifically it’s not clear how one stores “in a manner” of “correspondence”. 
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The claim recites “generating a manufacturing scheme” however there is not any direction and guidance as to how one creates a scheme for this and thus contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Any depending claim not mentioned above inherits the deficiencies of its respective base claim and is rejected under similar rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 8 recites limitations beginning with “acquiring…”, “determining…” etc. however it is unclear in the claim what element is performing these actions. In other words, what element is performing these actions, and the additionally recited “if” statements, in the claims are not clear. Therefore the claims are incomplete .
Claims 9, 10, 12-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Each of the aforementioned claims recite either “displaying”, “generating”, “sending” a connection layout of the driving circuit…” however it is unclear in the claim what element is performing these actions. Therefore, the claims are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.
Any depending claim not mentioned above inherits the deficiencies of its respective base claim and is rejected under similar rationale.

Prior Art
	Appropriate clarification and overcoming the 112 issues are required for a thorough search and comparison with the prior arts. As such claims 8-15 will not be further considered with respect to the prior arts because it is not possible to guess what Applicant’s intended claim language/features are (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).).
Allowable Subject Matter
Claim 1-7 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The currently cited are of record does not appear to fairly suggest either alone or in combination the features of the driving circuit including the connection points of the gamma chip with that of the data driving circuit and thus does not appear to teach “driving circuit, comprising: a gamma chip configured to provide a plurality of initial binding point voltages; the gamma chip comprising a first type of output terminals and a second type of output terminals, currents corresponding to the initial binding point voltages outputted by the first type of output terminals being less than a preset driving current; and currents corresponding to the initial binding point voltages outputted by the second type of output terminals being greater than the preset driving current; and a data driving chip comprising a processor and a plurality of operational amplifiers, output terminals of the operational amplifiers being correspondingly connected to terminals on the processor and being further connected to their own inverting input terminals; the first type of output terminals of the gamma chip being connected to non-inverting input terminals of one part of the operational amplifiers; and the second type of output terminals of the gamma chip being connected to the inverting input terminals of the other part of the operational amplifiers, and the non-inverting input terminals of the operational amplifiers being grounded; wherein the preset driving current is a current representing driving capability required for driving a display panel, and an output terminal of the data driving chip is connected to the display panel.”. It is therefore respectfully submitted the above noted claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the 
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626